Exhibit 10.1

THIRD AMENDMENT TO

CONSULTING AGREEMENT

THIS THIRD AMENDMENT (“Third Amendment”) effective as of June 21, 2006 (the
“Effective Date”), to the Consulting Agreement dated June 30, 2005, is entered
into by and between MSC.Software Corporation, a Delaware corporation (“MSC”) and
Kenneth D. Blakely, an individual (“Consultant”).

WHEREAS, Consultant was previously employed as the Vice President of Special
Projects for MSC;

WHEREAS, Consultant and MSC mutually agreed to terminate Consultant’s employment
relationship with MSC pursuant to an Employment Separation and General Release
Agreement dated June 30, 2005 (the “Separation Agreement”);

WHEREAS, MSC and Consultant thereafter entered into that certain Consulting
Agreement dated June 30, 2005 for the purpose of Consultant rendering consulting
services from time to time to MSC (the “Original Consulting Agreement”), as
amended on or about December 13, 2005, and as further amended on March 8, 2006 (
collectively the “Consulting Agreement”); and

WHEREAS, MSC and Consultant desire to amend the Consulting Agreement in order to
extend the Consulting Term from June 30, 2006 through and including August 31,
2006;

NOW, THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. The first sentence of Section I of the Consulting Agreement shall be amended
so as to read as follows:

“I. Engagement. MSC hereby engages Consultant and Consultant hereby accepts such
engagement, upon the terms and conditions hereinafter set forth, for the period
commencing July 1, 2005 and ending on August 31, 2006 unless earlier terminated
as provided in Section IV herein (such period is referred to as the “Consulting
Term”).”

2. Consistent with the extension of the Consulting Term, wherever the Consulting
Agreement refers to the latest ending date of June 30, 2006, that date shall be
extended through August 31, 2006.

For purposes of clarity, with regard to the 2000 Executive Cash or Stock Bonus
Plan (the “Plan”) under which Consultant has scheduled deferred bonus payments,
and consistent with the rules of the Plan and MSC’s policy, Consultant shall be
paid any amounts previously awarded under the Plan on or about August 31, 2006,
co-terminus with the end of the Consulting Term, which payments shall not imply
a bonus for the year ending December 31, 2005.

[Signatures intentionally appear on the following page.]



--------------------------------------------------------------------------------

This Third Amendment shall in no way affect the terms of the Separation
Agreement between the parties, and any amendments thereto, including, without
limitation, the treatment of Consultant’s stock options as set forth in Section
XI of the Separation Agreement.

Except as expressly modified by this Third Amendment, the Consulting Agreement
shall be and remain in full force and effect in accordance with its terms, and
shall constitute the legal, valid, binding, and enforceable obligations of MSC
and Consultant. This Third Amendment, including the Original Consulting
Agreement, the First Amendment, the Second Amendment, and any attachments
thereto, is the complete agreement of the parties and supersedes any prior
agreements or representations, whether oral or written, with respect thereto. In
the event of a conflict between the terms of this Third Amendment and the
Original Consulting Agreement, the First Amendment, and the Second Amendment,
the terms of the Third Amendment shall govern as to the subject matter
referenced herein.

IN WITNESS WHEREOF, the parties have signed this Third Amendment on the dates
indicated below.

 

MSC.Software Corporation

a Delaware Corporation

   

Kenneth D. Blakely

an Individual

By:   /s/ William J. Weyand     By:   /s/ Kenneth D. Blakely Name:   William J.
Weyand     Name:   Kenneth D. Blakely Title:   Chief Executive Officer    
Title:   Consultant Date:   June 21, 2006     Date:   June 21, 2006